DETAILED ACTION
Continued examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/14/2022 has been entered

Status of Claims 
This action is in response to the amendment filed on 7/14/2022 for application 16/153, 430. Claim 1 – 25 are pending and have been examined.

Claim 1 – 20 are amended. 

Claim 21 – 25 are new. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/5/2018 and 11/18/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Remark
Applicant’s arguments with respect to claim rejection under 35, U.S.C. 102 and 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 13 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claim 13 recite limitation “the one or more circuits”. However, its depending claim Claim 11 recite more than once “one or more circuits”. It is not clear which “one or more circuits” the limitation is referring to and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the examination purpose, this limitation is interpreted as referring the second “one or more circuits” of Claim 11.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 – 12 and 14 – 25 are rejected under 35 U.S.C 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Regarding Claim 1, 
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis
Claim 1 is directed to a method, which is one of the statutory categories. 
Step 2A Prong One Analysis: 
Claim 1 recite the abstract ideas in the following limitations:
•	identify one or more objects in one or more images 
•	correct error in the identification of the one or more objects 
The steps of identify and correction recite observation, evaluation and judgement mental processes and can practically be performed in human mind with or without physical aid and thus falls under the mental processes group of abstract idea. Thus, the claim requires further analysis under Step 2A Prong Two.
Step 2A Prong Two Analysis:
Claim 1 recite the following additional elements along with the abstract ideas:
•	using first neural network … using second neural network 
The additional element of first neural network and second neural network are recited in high generality and amounts to no more than a recitation of the words "apply it" (or an equivalent), or no more than mere instructions to implement an abstract idea or other exception on a computer (MPEP 2106.05(f)).
Claim 1 does not integrate the abstract idea into a practical application.
Step 2B Analysis:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional element of first neural network and second neural network are recited in high generality and amounts to no more than a recitation of the words "apply it" (or an equivalent), or no more than mere instructions to implement an abstract idea or other exception on a computer (MPEP 2106.05(f)). Claim 1 does not contribute inventive concept. 

Regarding Claim 2, 
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis
Claim 2 is directed to a method, which is one of the statutory categories. 
Step 2A Prong One Analysis: 
Claim 2 recite additional abstract ideas in the following limitations:
•	predicting labels for the one or more objects utilizing time series regression 
The steps of predicting … utilizing time series regression recite mathematical calculation and falls under the mathematical concept group of abstract idea. Thus, the claim requires further analysis under Step 2A Prong Two.
Step 2A Prong Two Analysis:
Claim 2 does not recite additional element. Base on the depending claim, Claim 1 do not integrate the abstract idea into a practical application.
Claim 2 does not integrate the abstract idea into a practical application.
Step 2B Analysis:
Claim 2 does not recite additional element. Base on the depending claim, Claim 1 do not contribute inventive concept. Claim 2 does not contribute inventive concept. 

Regarding Claim 3, 
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis
Claim 3 is directed to a method, which is one of the statutory categories. 
Step 2A Prong One Analysis: 
Claim 3 recite additional abstract ideas in the following limitations:
•	generate one or more labels corresponding to one or more objects in each frame of a video 
•	indicating which of the generated one or more labels is correct
The steps of generate labels and indicating which labels is correct recite evaluation and judgement falls under mental process concept group of abstract idea. Thus, the claim requires further analysis under Step 2A Prong Two.
Step 2A Prong Two Analysis:
Claim 3 does not recite additional element. Base on the depending claim, Claim 1 do not integrate the abstract idea into a practical application.
Claim 3 does not integrate the abstract idea into a practical application.
Step 2B Analysis:
Claim 3 does not recite additional element. Base on the depending claim, Claim 1 do not contribute inventive concept. Claim 3 does not contribute inventive concept. 

Regarding Claim 4, 
	Claim 4, depend upon Claim 1, recite only additional limitation (one dimensional convolutional neural network) that are in highly  generality and amounts to no more than a recitation of the word “apply it” (or an equivalent), or no more than mere instructions to implement an abstract idea or other exception on a computer (MPEP 2106.05(f)). 

Regarding Claim 5 – 6 and 8 – 10, 
Claim 5 – 6 and 8 – 10, depend upon Claim 1, recite only additional limitations that are in highly generality and generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)). Thus Claim 5 – 6, 8 – 10 neither integrate into a practical application nor  involve inventive concept.

Regarding Claim 7, 
Claim 7, depend upon Claim 1, recite only more mental process grouping of abstract idea (creating labels) and well understood routine conventional activity (returning labels). Thus Claim 7 neither integrate into a practical application nor  involve inventive concept. 

Regarding Claim 11 and 12, 
Claim 11 and 12 are the processor claim corresponding to Claim 1 and 2, Claim 11 and 12 further recite additional element of processor and circuits which are high generality and amounts to no more than a recitation of the words "apply it" (or an equivalent), or no more than mere instructions to implement an abstract idea or other exception on a computer (MPEP 2106.05(f)). Thus, Claim 11 and 12 do not integrate the abstract idea into a practical application in step 2A analysis or contribute inventive concept in step 2B analysis.

Regarding Claim 14, 
	Claim 14, depend upon Claim 11, recite only additional limitation (one dimensional convolutional neural network) that are in highly  generality and amounts to no more than a recitation of the word “apply it” (or an equivalent), or no more than mere instructions to implement an abstract idea or other exception on a computer (MPEP 2106.05(f)). 

Regarding Claim 15, 
Claim 15, depend upon Claim 11, recite only more mental process group of abstract ideas (analyzing and identifying) but no additional element which could integrate the abstract idea into a practical application or provide an inventive concept. 

Regarding Claim 16, 17 and 19, 
Claim 16, 17 and 19, depend upon Claim 11, recite only additional limitations that are in highly generality and generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)). Thus Claim 16, 17 and 19 neither integrate into a practical application nor  involve inventive concept. 

Regarding Claim 18, 
Claim 18, depend upon Claim 11, recite only more mental process group of abstract ideas (generates predicted value) but no additional element which could integrate the abstract idea into a practical application or provide an inventive concept. 


Regarding Claim 20, 
Claim 20 are the non-transitory computer-readable storage medium claim corresponding to Claim 1. Claim 20 further recites additional elements of non-transitory computer-readable storage medium having instructions which performed by processors. The additional elements are high generality and amounts to no more than a recitation of the words "apply it" (or an equivalent), or no more than mere instructions to implement an abstract idea or other exception on a computer (MPEP 2106.05(f)). Thus, Claim 20 does not integrate the abstract idea into a practical application in step 2A analysis or contribute inventive concept in step 2B analysis.

Regarding Claim 21, 
Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis
Claim 21 is directed to a non-transitory computer-readable storage medium, which is one of the statutory categories. 
Step 2A Prong One Analysis: 
Claim 21 recite additional abstract ideas in the following limitations:
•	generate one or more labels in each frame of the one or more images to indicate which part of a motion is being performed
The steps of generate labels recite evaluation and judgement falls under mental process concept group of abstract idea. Thus, the claim requires further analysis under Step 2A Prong Two.
Step 2A Prong Two Analysis:
Claim 21 does not recite additional element. Base on the depending claim, Claim 1 do not integrate the abstract idea into a practical application.
Claim 21 does not integrate the abstract idea into a practical application.
Step 2B Analysis:
Claim 21 does not recite additional element. Base on the depending claim, Claim 1 do not contribute inventive concept. Claim 21 does not contribute inventive concept. 

Regarding Claim 22, 
Claim 22 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis
Claim 22 is directed to a non-transitory computer-readable storage medium, which is one of the statutory categories. 
Step 2A Prong One Analysis: 
Claim 22 recite additional abstract ideas in the following limitations:
•	perform error correction on the identification of the one or more objects by using one or more labels generated
The steps of perform error correction by using labels recite evaluation and judgement falls under mental process concept group of abstract idea. Thus, the claim requires further analysis under Step 2A Prong Two.
Step 2A Prong Two Analysis:
Claim 22 does not recite additional element. Base on the depending claim, Claim 1 do not integrate the abstract idea into a practical application.
Claim 22 does not integrate the abstract idea into a practical application.
Step 2B Analysis:
Claim 22 does not recite additional element. Base on the depending claim, Claim 1 do not contribute inventive concept. Claim 22 does not contribute inventive concept. 

Regarding Claim 23, 
Claim 23 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis
Claim 23 is directed to a non-transitory computer-readable storage medium, which is one of the statutory categories. 
Step 2A Prong One Analysis: 
Claim 23 recite additional abstract ideas in the following limitations:
•	indicate whether the identification of the one or more object is correct
The steps of indicate recite evaluation and judgement falls under mental process concept group of abstract idea. Thus, the claim requires further analysis under Step 2A Prong Two.
Step 2A Prong Two Analysis:
Claim 23 does not recite additional element. Base on the depending claim, Claim 1 do not integrate the abstract idea into a practical application.
Claim 23 does not integrate the abstract idea into a practical application.
Step 2B Analysis:
Claim 23 does not recite additional element. Base on the depending claim, Claim 1 do not contribute inventive concept. Claim 23 does not contribute inventive concept. 

Regarding Claim 24, 
Claim 24 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis
Claim 24 is directed to a non-transitory computer-readable storage medium, which is one of the statutory categories. 
Step 2A Prong One Analysis: 
Claim 24 does not recite additional limitations that are direct to an abstract idea. 
Step 2A Prong Two Analysis:
Claim 24 recite the following additional elements along with the abstract ideas:
•	one or more images comprise one or more frames of a video 
The additional element are recited in high generality and generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)).
Claim 24 does not integrate the abstract idea into a practical application.
Step 2B Analysis:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional element are recited in high generality and generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)). Claim 24 does not contribute inventive concept. 

Regarding Claim 25, 
Claim 25 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis
Claim 25 is directed to a non-transitory computer-readable storage medium, which is one of the statutory categories. 
Step 2A Prong One Analysis: 
Claim 25 does not recite additional limitations that are direct to an abstract idea. 
Step 2A Prong Two Analysis:
Claim 25 recite the following additional elements along with the abstract ideas:
•	one or more objects comprise motion data about the one or more objects in one or more frames of the one or more images 
The additional element are recited in high generality and generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)).
Claim 25 does not integrate the abstract idea into a practical application.
Step 2B Analysis:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional element are recited in high generality and generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)). Claim 25 does not contribute inventive concept. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 – 3, 5 – 13 and 15 – 25 are rejected under 35 U.S.C. 103 as being unpatentable over Jung, Two States Mapping Based Neural Network Model for Decreasing of Prediction Residual Error, World Academy of Science, Engineering and Technology, 2007 in view of Fragkiadaki, Recurrent Network Models for Human Dynamics, arXiv, 2015.

Regarding Claim 1, Jung discloses: 
using a first neural network, to identify one or more data … and using a second neural network to correct errors in the identification of the one or more data by the first neural network (Jung, fig. 4 & sec. IV.B.2), where first state learning [using first neural network] output y [one or more data], second state learning [using second neural network] output error estimate e^t which is the estimated error of the output from first stage and the target error).
Jung does not explicitly disclose:
objects in one or more images
Fragkiadaki explicitly discloses: 
objects in one or more images (Fragkiadaki, fig. 1, where ERD model identifies and predicts body joint [objects] locations in images)
Jung and Fragkiadaki both disclose data predicting in time series data and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Jung’s disclosure of two staged predicting technique with Fragkiadaki’s disclosure of mocap prediction from video frames to achieve the claimed teaching. One of the ordinary skill in the art would have motivated to make this combination in order to mitigate the residual error of the prediction (Jung, abs. ln. 7 - 11).

Regarding Claim 2,  Jung in view of Fragkiadaki further discloses: 
using the first neural network to identify the one or more objects by predicting labels for the one or more objects utilizing time-series regression (Jung, fig. 4 & sec. IV.B.1), where the model input is time series data and the training is in regressive manner).

Regarding Claim 3, Jung further discloses:
 using the first neural network to generate one or more labels … and using the second neural network to correct errors in the generated one or more labels by indicating which of the generated one or more labels is correct (Jung, sec. IV.A, where the output is a vector of M labels; sec. IV.B.2) where the output of the second learning process is the error estimate e^t of the predicted output y^t and expected output yt, since y is a vector of M, e^t is also a vector M. each element of e^t indicate each of M labels are correct/incorrect )
Fragkiadaki further discloses: label corresponding to the one or more objects in each frame of a video (fig. 1 & sec. 3, para. 1, where in case of video pose labeling and forecasting, f(x) denotes body joint locations corresponding to the image in the current bounding box x; i.e., the labels are corresponding to the body joints [one or more objects] in each of the images of the video frames)

Regarding Claim 5, Jung in view of Fragkiadaki further disclose: 
identified one or more objects comprise motion information about the one or more objects during a frame of a video (Fragkiadaki, fig. 2, where joints locations [motion information] are identified in a frame of video).

Regarding Claim 6, Jung in view of Fragkiadaki further discloses:
the second neural network performs error correction on the identified one or more objects from the first neural network using ground truth labels corresponding to the one or more objects (Jung, sec. IV.B.2) & eq. 14, where true value yt [ground truth labels] are used during training).

Regarding Claim 7, Jung in view of Fragkiadaki further discloses: 
the second neural network performs error correction on the identified one or more objects by creating and returning error-corrected labels (Jung, sec. 1, para. 1, ln. 16 – 20, where subsequently second result can be used as a complementary support to reduce the residual error of the first state result; i.e., the estimated error is used to correct the prediction and to get the corrected prediction [error-corrected label]).

Regarding Claim 8, Jung in view of Fragkiadaki further discloses: 
the second neural network performs error correction on one or more labels of a different set of one or more objects (Jung, sec. V, para. 4, where the evaluation of model performance are using evaluation dataset [different set of data/objects]).

Regarding Claim 9, Jung in view of Fragkiadaki further discloses: 
one or more images comprise a plurality of time-associated motion capture (mocap) data points (Fragkiadaki, fig. 2, where multiple frames [one or more images] of video has multiple mocap data each associated with a time frame).

Regarding Claim 10, Jung in view of Fragkiadaki further discloses: 
the identified one or more objects comprise one or more predicted labels that correspond to a phase value for each instance of mocap data (Fragkiadaki, sec. 3.1, para. 3, where train our model by minimizing … loss between target and predicted body joint angle [phase]; i.e., the mocap data including a phase value of the object)

Regarding Claim 11, Claim 11 is the processor claim corresponding to Claim 1. Jung further discloses: a processor comprising one or more circuits (Jung, sec. III.B. where computer aided prediction system which include processors, processors are made with circuits). Claim 11 is rejected with the same reason as Claim 1. 

Regarding Claim 12,  Jung in view of Fragkiadaki further discloses:
the identified one or more objects comprise predicted labels utilizing time-series regression (Jung, fig. 4 & sec. IV.B.1), where the model input is time series data and the training is in regressive manner).

Regarding Claim 13, Jung in view of Fragkiadaki further discloses:
to train the second neural network using one or more labels from the identified one or more objects and one or more ground truth labels corresponding to the one or more objects (Jung, sec. IV.B.2) & eq. 14, where true value yt [ground truth labels] are used during training).

Regarding Claim 15, Jung in view of Fragkiadaki further discloses:
the second neural network performs error correction by analyzing one or more labels of the identified one or more objects (Jung, sec. IV.B.2) & eq. 16, where y^t, y^t-1, y^t-2… y^t-n+1 are labels of the identified data) from a sequence of frames of a video (Fragkiadaki, fig. 2, where prediction a sequence of frames of a video).  

Regarding Claim 16, Jung in view of Fragkiadaki further discloses:
the second neural network performs error correction on a different set of one or more objects (Jung, sec. V, para. 4, where the evaluation of model performance are using evaluation dataset [different set of data/objects]).

Regarding Claim 17, Jung in view of Fragkiadaki further discloses:
the identified one or more objects comprise phase value information about the one or more objects (Fragkiadaki, sec. 3.1, para. 3, where train our model by minimizing … loss between target and predicted body joint angle [phase]; i.e., the mocap data including a phase value of the object).

Regarding Claim 18, Jung in view of Fragkiadaki further discloses:
the first neural network generates a predicted phase value to each instance of the one or more images (Fragkiadaki, sec. 3.1, para. 3, where train our model by minimizing … loss between target and predicted body joint angle [phase]; i.e., the mocap data including a phase value of the object).

Regarding Claim 19, Jung in view of Fragkiadaki further discloses:
the one or more images include mocap data (Fragkiadaki, fig. 1, where the image/frame data has mocap information). 

Regarding Claim 20, Claim 20 is the non-transitory computer-readable storage medium claim corresponding to Claim 1. Jung further discloses: computer-readable storage medium having stored thereon a set of instructions which is if performed by one or more processors causes the one or more processor to … (Jung, sec. III.B. where computer aided prediction system which consist of instructions stored in computer-readable medium and performed by processors). Claim 20 is rejected with the same reason as Claim 1. 

Regarding Claim 21, Jung in view of Fragkiadaki further discloses:
use the first neural network to generate one or more labels in each frame of the one or more images to indicate which part of a motion is being performed (Fragkiadaki, fig. 2, where neural network generate joint locations [labels] in each of the frames/images that indicate the motion of each of the joints)

Regarding Claim 22, Jung in view of Fragkiadaki further discloses:
use the second neural network to perform error correction on the identification of the one or more objects by using one or more labels generated by the first neural network (Jung, sec. IV.B.2) & eq. 16, where y^t, y^t-1, y^t-2… y^t-n+1 are labels of the identified data).

Regarding Claim 23, Jung in view of Fragkiadaki further discloses:
use the second neural network indicate whether the identification of the one or more objects by the first neural network is correct (Jung, sec. IV.A, where the output is a vector of M labels; sec. IV.B.2) where the output of the second learning process is the error estimate e^t of the predicted output y^t and expected output yt, since y is a vector of M, e^t is also a vector M. each element of e^t indicate each of M labels are correct/incorrect; Combine with Fragkiadaki’s disclosure of one or more objects, the labels of Jung link to the one or more joints of mocap data, thus, indicating the one or more object is correct).

Regarding Claim 24, Jung in view of Fragkiadaki further discloses:
one or more images comprise one or more frames of a video (Fragkiadaki, fig. 1 & fig. 2, where each image/frames are from video)

Regarding Claim 25, Jung in view of Fragkiadaki further discloses:
the identified one or more objects comprise motion data about the one or more objects in one or more frames of the one or more images (Fragkiadaki, fig. 2, where ERD identify the body joints [one or more objects] locations [motion data] in each of the frames/images).

Claim 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jung, Two States Mapping Based Neural Network Model for Decreasing of Prediction Residual Error, World Academy of Science, Engineering and Technology, 2007 in view of Fragkiadaki, Recurrent Network Models for Human Dynamics, arXiv, 2015 further in view of Holden, A Deep Learning Framework for Character Motion Synthesis and Editing, SIGGRAPH, 16 Technical Paper, Jul 2016, and Binkowski, Autoregressive Convolutional Neural Networks for Asynchronous Time Series, arXiv, Mar, 2017.

Regarding Claim 4, Jung in view of Fragkiadaki further discloses: 
First neural network comprise a convolutional neural network (Fragkiadaki, fig. 1, right where convolution layers)
Jung in view of Fragkiadaki do not explicitly disclose:
first neural network and second neural network each comprise a one-dimensional (1D) convolutional neural network (CNN).
Holden explicitly discloses: 
first neural network comprise a one-dimensional (1D) convolutional neural network (CNN) (Holden 5.1, para. 1, where a one dimensional convolution over the temporal domain, independently for each filter).
Jung (in view of Fragkiadaki) and Holden both disclose convolutional neural network for mock data detection in time series data and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Jung (in view of Fragkiadaki)’s disclosure of two staged predicting technique with Holden’s disclosure of one dimensional convolution over the temporal domain for mocap data to achieve the claimed teaching. One of the ordinary skill in the art would have motivated to make this combination in order to find the semantic temporal information in the time series domain.
Jung in view of Fragkiadaki and Holden do not explicitly disclose: 
second neural network each comprise a one-dimensional (1D) convolutional neural network (CNN).

Binkowski explicitly discloses: 
second neural network each comprise a one-dimensional (1D) convolutional neural network (CNN) (Binkowski, fig. 2A, where convolution layers of 1x1 are one dimensional).
Jung (in view of Fragkiadaki and Holden) and Binkowski both disclose neural network for time series data prediction and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the second stage neural network of Jung with the with Binkowski’s disclosure of SOCNN architecture to achieve the claimed teaching. One of the ordinary skill in the art would have motivated to make this combination in order to consider the dependencies of each of the past observation (Binkowski, sec. 1, para. 4) and improve performance (Binkowski, sec. 5, para. 1).

Regarding Claim 14, , Claim 14 is the processor claim corresponding to Claim 4. Claim 14 is rejected with the same reason as Claim 4. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIEN MING CHOU whose telephone number is (571)272-9354.  The examiner can normally be reached on Monday- Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHAKI KAKALI can be reached on (571) 272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.C./Examiner, Art Unit 2122                                                                                                                                                                                                        

/BRIAN M SMITH/Primary Examiner, Art Unit 2122